Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because some of the figures are shaded drawings that do not always print clearly should the application be in condition for allowance.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 15 objected to because of the following informalities:  claim 15 should depend from claim 8, not canceled claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 10, 12, 13, 15, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujihara (US 8,556,018).
In re claim 1, Fujihara discloses a straddle-ridden vehicle comprising a frame (11), comprising a first frame segment (22) and a second frame segment (25), wherein the first frame segment is a head pipe or a main pipe, and wherein the second frame segment is a sub-tube holder or a bottom plate; a support structure (51) for stiffening the frame, the support structure comprising a first mounting element (60); a second mounting element (62); and a container (51); wherein the first mounting element is mounted to the first frame segment; wherein the second mounting element is mounted to the second frame segment; and wherein the container is a weight-bearing member between the first frame segment and the second frame segment as shown in Figures 1 and 3.  
In re claim 2, Fujihara further discloses wherein the first frame segment and the second frame segment are arranged with a void between the first frame segment and 
In re claim 3, Fujihara further discloses at least one dividing element (66, 67) within the container, for dividing the container into a first container portion and a second container portion as shown in Figure 3.  
In re claim 4, Fujihara further discloses wherein the support structure comprises at least one of aluminum (column 4, lines 46-47), steel, titanium, carbon fiber, or any combination thereof.  
In re claim 8, Fujihara discloses a straddle-ridden vehicle frame stiffener comprising a support structure (51) for stiffening a straddle-ridden vehicle frame, the support structure comprising a container (51), defined at least by a first side (55); and a second side (52), adjacent to the first side; a first mounting element (62) configured to removably mount to a first frame segment (24) of the straddle-ridden vehicle frame, the first mounting element being attached to the first side; two or more second mounting elements (58, 59) configured to removably mount to a second frame segment (24) of the straddle-ridden vehicle frame, the two or more second mounting elements being attached to the second side; wherein the first side and the second side are rigidly connected to one another as shown in Figures 1 and 3.  
In re claim 10, Fujihara further discloses wherein the first side and the second side are connected to one another at approximately 90 degrees as shown in Figure 3.  

In re claim 13, Fujihara further discloses wherein the support structure comprises at least one of aluminum (column 4, lines 46-47), steel, titanium, carbon fiber, or any combination thereof.  
In re claim 15, Fujihara further discloses wherein the first frame segment comprises at least one of a head pipe segment (upper portion of portion of 24 that connects to head pipe 12), and wherein the second frame segment comprises at least one of a sub tube holder, a bottom plate, or any combination thereof as shown in Figures 1 and 3.  
In re claim 21, Fujihara further discloses wherein the first mounting element includes one or more holes arranged to correspond to one or more mounting regions of the first frame segment; and wherein the second mounting element includes one or more holes arranged to correspond to one or more mounting regions of the second frame segment as shown in Figure 3.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujihara in view of Schmitz (US 2016/0231068).
In re claims 5 and 14, Fujihara discloses the straddle-ridden vehicle of claims 1 and 8, but does not disclose wherein the support structure is printed in a 3D printing process.  Schmitz, however, does disclose an producing aluminum parts for an engine out of a 3D printing process known as Direct Metal Laser Sintering (DMLS). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aluminum housing of Fujihara such that it was made from using the 3D printing process of Schmitz as a cost effective method of manufacturing aluminum products while minimizing waste material.

Allowable Subject Matter
Claims 22-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the support structure further includes a side compartment, attached to a side of the container, and one or more reinforcement fins between the side compartment and at least one of the first mounting element, the second mounting element, or the container” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Claims 16-20 allowed.
The specific limitations of “removing a stressed-member combustion engine from a first frame segment of the straddle-ridden vehicle and a second frame segment of the straddle ridden vehicle; mounting a frame stiffener to the first frame segment and the second frame segment, the frame stiffener comprising: a support structure for stiffening the straddle-ridden vehicle frame, the support structure comprising a first side; and a second side, adjacent to the first side; a first mounting element for removably mounting the support structure to the straddle- ridden vehicle frame, the first mounting element being attached to the first side; a second mounting element for removably mounting the support structure to the straddle-ridden vehicle frame, the second mounting element being attached to the second side; wherein the first side and the second side are rigidly connected to one another” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach electric motorcycles of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611             


/TONY H WINNER/Primary Examiner, Art Unit 3611